Citation Nr: 0702441	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas

THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  This matter comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a March 
2004 decision, by the Committee on Waivers and Compromises 
(Committee) at the Wichita, Kansas, Regional Office (RO), 
which denied the veteran's request for waiver of the recovery 
of an overpayment of nonservice-connected pension benefits.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The record indicates that the veteran had been in receipt of 
nonservice-connected pension.  In March 2003, the VA received 
information that the veteran had been incarcerated beginning 
March 28, 2000.  Accordingly, in September 2003, action was 
taken to terminate his pension benefits, effective May 28, 
2000.  This action resulted in the creation of an 
overpayment.  However, the VA received information that the 
veteran was released from prison on December 10, 2000.  
Thereafter, on December 1, 2003, the RO reinstated the 
veteran's pension benefits, effective December 10, 2000.  On 
December 23, 2003, the AOJ processed a DLP termination order 
and a check intercept was issued.

In a report of contact (VA Form 119), dated in March 2004, it 
was noted that the reinstatement of benefits should have 
created an overpayment for the period from May 28, 2000 to 
December 10, 2000, and reduced the overpayment in the system 
to approximately $2,500; however, the computer issued 
retroactive payments to the veteran for the period from 
December 10, 2000 through December 1, 2003 when he already 
received the full amount of pension to which he was entitled.  

In the March 2004 decision on appeal, the Committee denied 
the veteran's request for a waiver, finding that recovery 
would not be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.963 (2006).  

The veteran appealed the Committee's determination.  In 
effect, the veteran contends that he was not at fault in the 
creation of the overpayment.  At his personal hearing in 
November 2004, the veteran's service representative argued 
that the debt should be waived due an error on the part of 
the VA.  The veteran indicated that he was issued a check for 
$13,925.70 twice.  The veteran indicated that when the check 
was sent to him the second time, he promptly cashed it and 
used the funds to pay outstanding debts.  The veteran 
indicated that he was informed that the problem was caused by 
a computer glitch.  The veteran stated that he was confused 
as to the exact amount of the debt; he was first told that he 
owed $15,093.70, and then he was told $14,000.  

The veteran appears to be arguing that the overpayment was 
created as a result of error by the VA.  In order for the 
Board to determine that the overpayment was not properly 
created, it must be established that the veteran was legally 
entitled to the benefits in question, or if there was no 
legal entitlement, then it must be shown that the VA was 
solely responsible for the veteran being erroneously paid 
benefits.  The RO has not addressed sole administrative 
error. 

The Board additionally notes that, prior to the RO's 
adjudication of the veteran's entitlement to a waiver of the 
overpayment amount at issue in this case, the RO needs to 
have the veteran's current financial information.  Thus, the 
veteran should also be asked to provide a VA Form 20-5655, 
Financial Status Report, which reflects his current financial 
situation.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:

1.  The AOJ should the issue of sole 
administrative error.  In reaching this 
determination, the AOJ should address how 
many times the check or checks were 
issued, why duplicate checks may have 
been issued and whether the veteran was 
informed to cash the check rather than 
return the check for re-issuance.

2.  The AOJ should attempt to obtain an 
updated financial status report.

3.  If the AOJ determination remains 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case which specifically addresses the 
argument of sole administrative error.  

When the above development has been completed, the veteran 
should be afforded the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

